NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Argued December 15, 2020
                                Decided January 21, 2021

                                           Before

                          MICHAEL S. KANNE, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

                          MICHAEL B. BRENNAN, Circuit Judge


No. 19-3250

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.

       v.                                           No. 1:18-CR-00855(1)

EZEQUIEL SANCHEZ-JIMENEZ,                           John J. Tharp, Jr.,
    Defendant-Appellant.                            Judge.

                                         ORDER

       Ezequiel Sanchez-Jimenez pleaded guilty to illegal reentry by a removed alien, 8
U.S.C. § 1326(a) and 6 U.S.C. § 202(4), and received an above-guidelines prison
sentence. On appeal, he argues that his sentence was substantively unreasonable
because the district court did not tailor it to the facts of the case. But the district court
considered the factors under 18 U.S.C. § 3553(a) and adequately explained why a
sentence above the guidelines was necessary, so we affirm.

       Sanchez-Jimenez has illegally entered the United States approximately 19 times
since 1996. For 13 of these entries, he avoided prosecution by voluntarily returning to
Mexico. But in five other instances, the government had him removed after a criminal
No. 19-3250                                                                           Page 2

conviction. Three of those convictions, including those after his two most recent
reentries, were for illegal reentry in violation of 8 U.S.C. § 1326(a). His prison sentence
for illegal reentry has increased with each conviction: 100 days for his first in 1997, 12
months for his second in 2014, and 23 months for his third in 2015 (15-month initial
sentence plus 8-month sentence for violation of 2014 supervised release that ran
consecutively).

       In January 2018, approximately five months after his last removal, Sanchez-
Jimenez entered the United States without inspection. He was subsequently
apprehended in November 2018 by immigration officials, who were alerted to his
presence at a state courthouse where he had appeared for a proceeding on a traffic
offense. He eventually pleaded guilty to illegal reentry.

       The probation office calculated a guidelines range of 15 to 21 months based on an
offense level of 10 and a criminal history category of IV. 8 U.S.C. § 1326(b)(1). The key
determinant in the calculation of Sanchez-Jimenez’s offense level was a 4-level upward
adjustment for having at least one prior illegal-reentry conviction. U.S.S.G.
§ 2L1.2(b)(1)(A). Neither party objected to the probation office’s calculations.

       At sentencing, the parties debated the appropriate length of Sanchez-Jimenez’s
prison term. The government sought an above-guidelines sentence based on his history
of recidivism and the need for deterrence, while Sanchez-Jimenez argued for a sentence
of time served (about 10 months) based on his personal circumstances—his fear of
violence in Mexico (where he had been kidnapped by cartel members and tortured) and
the presence here of his U.S.-citizen children, one of whom was diagnosed with
leukemia.

       The district court settled upon a 30-month sentence, which it justified as
necessary under the factors set forth in 18 U.S.C. § 3553(a). The court acknowledged the
non-violent nature of illegal reentry, but it also emphasized the crime’s seriousness and
the need for the sentence to promote respect for the law and deter Sanchez-Jimenez
from returning repeatedly. The court declined to impose a longer sentence though,
because his motives—fear for his safety in Mexico and concern for his family in
Chicago—demonstrated no malice.

       On appeal, Sanchez-Jimenez first argues that the district court did not adequately
explain its above-guidelines sentence with reference to the § 3553(a) factors. In his view,
the court overstated the seriousness of the offense and the need to promote respect for
No. 19-3250                                                                            Page 3

the law, and ignored facts—which he did not specify—that were “tailored” to the
“particulars” of his case.

        This argument misapprehends the responsibilities of sentencing courts generally,
and the district court’s analysis in particular. District courts are required to consider
relevant factors under 18 U.S.C. § 3553(a), including the seriousness of the offense and
the need to promote the rule of law. United States v. Collins, 640 F.3d 265, 271 (7th Cir.
2011). The court here reasonably highlighted the seriousness of the offense (in that
illegal reentries undermine the country’s sovereignty and waste public resources used
to combat it); Sanchez-Jimenez’s own characteristics (his concern for his safety in
Mexico and for his family in Chicago); as well as the need for the sentence to promote
respect for the law (abuse of the immigration system fuels over-generalizations about
all immigrants); to afford adequate deterrence (the sentence must overcome safety and
familial concerns driving Sanchez-Jimenez to return); and the need to provide just
punishment (the crime’s lack of moral blameworthiness and malice weighs against a
lengthy sentence).

       Relatedly, Sanchez-Jimenez challenges the court’s decision to increase his
sentence further based on his history of reentry, given that he already had received a
4-level upward adjustment for having at least one prior illegal-reentry conviction.
U.S.S.G. § 2L1.2(b)(1)(A). But the rationale of that guideline provision is that recidivism
warrants a harsher sentence because it is more deserving of punishment and the prior
sentence was not adequate deterrence. See Parke v. Raley, 506 U.S. 20, 27 (1992) (noting
that governments punish recidivists more harshly to serve the interest of deterring and
segregating habitual criminals); U.S.S.G. Supp. to app. C, amend. 802 at 147 (2018) (“The
Commission determined that a defendant’s demonstrated history of [illegal reentry] is
appropriately accounted for in a separate enhancement.”). Though the Sentencing
Commission decided that a four-level adjustment would serve the purpose of
deterrence, the district court here had evidence that this was not the case for Sanchez-
Jimenez, whose prior 23-month sentence failed to deter him from reentering the
United States. See United States v. Vasquez-Abarca, 946 F.3d 990, 995 (7th Cir. 2020)
(affirming 72-month sentence for illegal reentry when guidelines called for 30 to 37
months and previous 57-month sentence failed to deter defendant).

        In any event, district courts are entitled to reject a particular guideline provision
based on a policy disagreement with that provision. See Spears v. United States, 555 U.S.
261, 264 (2009); United States v. Rosales, 813 F.3d 634, 637 (7th Cir. 2016). Whatever the
district court’s views with regard to the Sentencing Commission’s policy judgment
No. 19-3250                                                                     Page 4

underlying 2L1.2(b), on appeal our proper role is only to determine whether the court
abused its discretion in imposing a substantively unreasonable sentence. There was no
abuse of discretion here.

      The judgment of the district court is AFFIRMED.